
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10(a)



DESCRIPTION OF KATE SPADE & COMPANY
2014 EMPLOYEE INCENTIVE PLAN (CASH)


For the 2014 fiscal year, Kate Spade & Company maintained a bonus plan for full
time salaried employees under which bonuses were earned based upon either
Adjusted operating income of the segment or total Company, as measured against
pre-established targets, and, as applicable, departmental performance
considerations and the achievement of individual goals, subject to certain terms
and conditions. In addition, for the 2014 fiscal year, Kate Spade & Company
maintained a bonus plan for certain executives under which bonuses were earned
based on total Company Adjusted operating income (75% of target bonus) and total
Company free cash flow (25% of target bonus), also as measured against
pre-established targets, and, as applicable, departmental performance
considerations and the achievement of individual goals, subject to certain terms
and conditions. A similar bonus plan is anticipated for 2015, with financial
targets measured based on similar metrics.

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10(a)



DESCRIPTION OF KATE SPADE & COMPANY 2014 EMPLOYEE INCENTIVE PLAN (CASH)
